

	

		II

		109th CONGRESS

		1st Session

		S. 293

		IN THE SENATE OF THE UNITED STATES

		

			February 3, 2005

			Ms. Murkowski introduced

			 the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To provide for the continuation of higher education

		  through the conveyance of certain public lands in the State of Alaska to the

		  University of Alaska, and for other purposes.

	

	

		1.Findings and

			 purposes

			(a)FindingsThe

			 Congress finds that—

				(1)the University of

			 Alaska is the successor to and the beneficiary of all Federal grants and

			 conveyances to or for the Alaska Agricultural College and School of

			 Mines;

				(2)under the Acts of

			 March 4, 1915,

			 38

			 Stat. 1214, and January 21, 1929,

			 45

			 Stat. 1091, the United States granted to the Territory of

			 Alaska certain Federal lands for the University of Alaska;

				(3)the Territory did

			 not receive most of the land intended to be conveyed by the Act of March 4,

			 1915, before repeal of that Act by section 6(k) of the Alaska Statehood Act

			 (Public Law

			 85–508,

			 72

			 Stat. 339);

				(4)only one other

			 State land grant college in the United States has obtained a smaller land grant

			 from the Federal Government than has the University of Alaska, and all land

			 grant colleges in the western States of the United States have obtained

			 substantially larger land grants than has the University of Alaska;

				(5)an academically

			 strong and financially secure state university system is a cornerstone to the

			 long-term development of a stable population and to a healthy, diverse economy

			 and is in the national interest;

				(6)the Federal

			 Government now desires to acquire certain lands for addendum to various

			 conservation units;

				(7)the national

			 interest is served by transferring certain Federal lands to the University of

			 Alaska which will be able to use and develop the resources of such lands and by

			 returning certain lands held by the University of Alaska located within certain

			 Federal conservation system units to Federal ownership; and

				(8)the University of

			 Alaska holds valid legal title to and is responsible for management of lands

			 transferred by the United States to the Territory and State of Alaska for the

			 University and an exchange of lands for lands that are capable of producing

			 revenues to support the education objectives of the original grants is

			 consistent with and in furtherance of the purposes and terms of, and thus not

			 in violation of, the Federal grant of such lands.

				(b)PurposesThe

			 purposes of this Act are—

				(1)to fulfill the

			 original commitment of Congress to establish the University of Alaska as a land

			 grant university with holdings sufficient to facilitate operation and

			 maintenance of a university system for the inhabitants of the State of Alaska;

			 and

				(2)to acquire from

			 the University of Alaska lands it holds within Federal parks, wildlife refuges,

			 and wilderness areas to further the purposes for which those areas were

			 established.

				2.Land

			 grant

			(a)Notwithstanding

			 any other provision of law and subject to valid existing rights, the University

			 of Alaska (University) is entitled to select up to 250,000 acres

			 of Federal lands or interests in lands in or adjacent to Alaska as a land

			 grant. The Secretary of the Interior (Secretary) shall promptly

			 convey to the University the Federal lands selected and approved in accordance

			 with the provisions of this Act.

			(b)(1)Within forty-eight (48)

			 months of the enactment of this Act, the University of Alaska may submit to the

			 Secretary a description of lands or interests in lands for conveyance. The

			 initial selection may be less than or exceed 250,000 acres and the University

			 may add or delete lands or interests in lands, or until 250,000 patented acres

			 have been conveyed pursuant to this Act, except that the total of land selected

			 and conveyed shall not exceed 275,000 areas at any time.

				(2)The University may select lands

			 validly selected but not conveyed to the State of Alaska or to a Native

			 Corporation organized pursuant to the Alaska Native Claims Settlement Act

			 (85

			 Stat. 688), except that these lands or interests in lands may

			 not be approved or convey to the University unless the State of Alaska or the

			 Native Corporation relinquishes its selection in writing.

				(3)The University may not make

			 selections within a conservation system unit, as defined in the Alaska National

			 Interest Lands Conservation Act (16 U.S.C. 3101), or in the Tongass

			 National Forest except within lands classified as LUD III or LUD IV by the

			 United States Forest Service and limited to areas of second growth timber where

			 timber harvest occurred after January 1, 1952.

				(4)The University may make selections

			 within the National Petroleum Reserve—Alaska (NPRA), except

			 that—

					(A)no selection may be made within an

			 area withdrawn for village selection pursuant to section 11(a) of the Alaska

			 Native Claims Settlement Act for the Native villages of Atkasook, Barrow,

			 Nuiqsit and Wainwright;

					(B)no selection may be made in the

			 Teshekpuk Lake Special Management Area as depicted on a map that is included in

			 the final environmental impact statement for the Northeast NPRA dated October

			 7, 1998; and

					(C)No selections may be made within those

			 portions of NPRA north of latitude 69 degrees North in excess of 92,000 acres

			 and no selection may be made within such area during the two year period

			 extending from the date of enactment of this Act. The Secretary shall attempt

			 to conclude an agreement with the University of Alaska and the State of Alaska

			 providing for sharing NPRA leasing revenues within the two year period. If the

			 Secretary concludes such an agreement, the Secretary shall transmit it to the

			 Congress, and no selection may be made within such area during the three year

			 period extending from the date of enactment of this Act. If legislation has not

			 been enacted within three years of the date of enactment of this Act approving

			 the agreement, the University of Alaska may make selections within such area.

			 An agreement shall provide for the University of Alaska to receive a portion of

			 annual revenues from mineral leases within NPRA in lieu of any lands selections

			 within NPRA north of latitude 69 degrees North, but not to exceed ten percent

			 of such revenues or $9 million annually, whichever is less.

					(5)Within forty-five (45) days of

			 receipt of a selection, the Secretary shall publish notice of the selection in

			 the Federal Register. The notice shall identify the lands or interest in lands

			 included in the selection and provide for a period for public comment not to

			 exceed sixty (60) days.

				(6)Within six months of the receipt of

			 such a selection, the Secretary shall accept or reject the selection and shall

			 promptly notify the University of his decision, including the reasons for any

			 rejection. A selection that is not rejected within six months of notification

			 to the Secretary is deemed approved.

				(7)The Secretary may reject a selection

			 if the Secretary finds that the selection would have a significant adverse

			 impact on the ability of the Secretary to comply with the land entitlement

			 provisions of the Alaska Statehood Act or the Alaska Native Claims Settlement

			 Act (43 U.S.C.

			 1601) or if the Secretary finds that the selection would have a

			 direct, significant and irreversible adverse effect on a conservation system

			 unit as defined in the Alaska National Interest Conservation Act.

				(8)The Secretary shall promptly publish

			 notice of an acceptance or rejection of a selection in the Federal

			 Register.

				(9)An action taken pursuant to this Act

			 is not a major Federal action within the meaning of section 102(2)(C) of

			 Public Law

			 91–190 (83 Stat. 852, 853).

				(c)The University

			 may not select Federal lands or interests in lands reserved for military

			 purposes or reserved for the administration of a Federal agency, unless the

			 Secretary of Defense or the head of the affected agency agrees to relinquish

			 the lands or interest in lands.

			(d)The University

			 may select additional lands or interest in lands to replace lands rejected by

			 the Secretary.

			(e)Lands or

			 interests in lands shall be segregated and unavailable for selection by and

			 conveyance to the State of Alaska or a Native Corporation and shall not be

			 otherwise encumbered or disposed of by the United States pending completion of

			 the selection process.

			(f)The University

			 may enter selected lands on a non-exclusive basis to assess the oil, gas,

			 mineral and other resource potential therein and to exercise due diligence

			 regarding making a final selection. The University, and its delegates or

			 agents, shall be permitted to engage in assessment techniques including, but

			 not limited to, core drilling to assess the metalliferous or other values, and

			 surface geological exploration and seismic exploration for oil and gas, except

			 that exploratory drilling of oil and gas wells shall not be permitted.

			(g)Within one year

			 of the Secretary’s approval of a selection, the University may make a final

			 decision whether to accept these lands or interests in lands and shall notify

			 the Secretary of its decision. The Secretary shall publish notice of any such

			 acceptance or rejection in the Federal Register within six months. If the

			 University has decided to accept the selection, effective on the date that the

			 notice of such acceptance is published, all right, title, and interest of the

			 United States in the described selection shall vest in the University.

			(h)Lakes, rivers and

			 streams contained within final selections shall be meandered and lands

			 submerged thereunder shall be conveyed in accordance with section 901 of the

			 Alaska National Interest Lands Conservation Act (94 Stat.

			 2371, 2430;

			 43 U.S.C.

			 1631).

			(i)Upon completion

			 of a survey of lands or interest in lands subject to an interim approval, the

			 Secretary shall promptly issue patent to such lands or interests in

			 lands.

			(j)The Secretary of

			 Agriculture and the heads of other Federal departments and agencies shall

			 promptly take such actions as may be necessary to assist the Secretary in

			 implementing this Act.

			3.Relinquishment

			 of certain University of Alaska holdings

			(a)As a condition to

			 any grant provided by section 2 of this Act, the University shall begin to

			 convey to the Secretary those lands listed in The University of Alaska’s

			 Inholding Reconveyance Document and dated November 13, 2001.

			(b)The University

			 shall begin conveyance of the lands described in section 3(a) of this Act upon

			 approval of selected lands and shall convey to the Secretary a percentage of

			 these lands approximately equal to that percentage of the total grant

			 represented by the approval. The University shall not be required to convey to

			 the Secretary any lands other than those referred to in section 3(a) of this

			 Act. The Secretary shall accept quitclaim deeds from the University for these

			 lands.

			4.Judicial

			 reviewThe University of

			 Alaska may bring an appropriate action, including an action in the nature of

			 mandamus, against the Department of the Interior, naming the Secretary, for

			 violation of this Act or for review of a final agency decision taken under this

			 Act. An action pursuant to this section may be filed in the United States

			 District Court for the District of Alaska within two (2) years of the alleged

			 violation or final agency decision and such court shall have exclusive

			 jurisdiction over any such suit.

		5.State matching

			 grant

			(a)Notwithstanding

			 any other provision of law and subject to valid existing rights, within

			 forty-eight (48) months of receiving evidence of ownership from the State, the

			 University may, in addition to the grant made available in section 2 of this

			 Act, select up to 250,000 acres of Federal lands or interests in lands in or

			 adjacent to Alaska to be conveyed on an acre-for-acre basis as a matching grant

			 for any lands received from the State of Alaska after February 1, 2005.

			(b)Selections of

			 lands or interests in lands pursuant to this section shall be in parcels of

			 25,000 acres or greater.

			(c)Grants made

			 pursuant to this section shall be separately subject to the terms and

			 conditions applicable to grants made under section 2 of this Act.

			

